Citation Nr: 1147159	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  06-34 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral sensorineural hearing loss.

2.  Entitlement to service connection for chronic headaches, also claimed as secondary to service-connected rheumatoid arthritis of multiple joints.

3.  Entitlement to service connection for gastrointestinal and esophageal disorders, also claimed as secondary to service-connected rheumatoid arthritis of multiple joints.

4.  Entitlement to an increased rating greater than 40 percent for rheumatoid arthritis of multiple joints.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1953 to October 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2005 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in San Diego, California and Montgomery, Alabama respectively.  The Veteran had a hearing before the Board in March 2005 and the transcript is of record.

The case was brought before the Board in July 2011, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include affording him VA examinations. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issues on appeal.  

The Board notes the July 2011 decision also remanded the issue of entitlement to service connection for tinnitus.  During the pendency of this appeal, the RO granted the tinnitus claim in a September 2011 rating decision.  Accordingly, the issue is no longer before the Board here.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Aside from the issue seeking entitlement to service connection for bilateral sensorineural hearing loss, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's bilateral sensorineural hearing loss was not present during service or for decades thereafter, and the most persuasive evidence fails to establish his current hearing loss as medically attributable to his military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).








REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in June 2005.  That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records and records associated with the Veteran's grant of Social Security Administration (SSA) disability benefits identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO provided the Veteran VA examinations in 2008 and 2011.  The examination findings were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As described below, the Board required further information in its prior remand that was obtained via the 2011 examination, and a further examination or opinion is not needed because, at a minimum, there is no persuasive and competent evidence that the claimed condition may be associated with the Veteran's military service.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.  

Service Connection (Hearing Loss)

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected. Hensley at 159.

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's hearing loss is decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he suffered from hearing loss since service due to noise exposure as a jet mechanic.  

The Veteran's DD-214 confirms the Veteran's military occupational specialty (MOS) as a jet mechanic, but his service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  The Board acknowledges the Veteran was not given an audiometric test on enlistment in 1953.  Rather his January 1953 enlistment examination merely reveals a normal (15/15) whisper test bilaterally.  The Veteran's July 1955 Medical Board examination, however, indicates audiometric findings well within normal limits.  Examinations conducted in 1959, prior to separation, merely indicate normal (15/15) whisper tests bilaterally.

Aside from these tests, the Veteran was also treated for nasal congestion in 1959 where, at that time, the Veteran was found to have some scarring of the tympanic membrane.  The tympanic membrane was intact at those times and no hearing abnormality was noted.  In short, the Veteran's service treatment records do not indicate in-service incurrence of chronic bilateral sensorineural hearing loss.

Even if a chronic condition was not shown during service, however, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The crucial inquiry here then is whether the Veteran's current diagnosis of hearing loss has been associated with in-service noise exposure or any other incident of his military service.  The Board concludes it has not.

After service, medical records first note complaints of hearing loss in an August 1991 private audiological evaluation, over three decades after service.  At that time, the Veteran indicated he noticed a decline in his hearing "over the past several years."  The private examiner noted the Veteran's military noise exposure working with jet engines, but also noted his post-service occupation as a policeman.  The Veteran was diagnosed with bilateral hearing loss and prescribed hearing aids.  

The Board further notes the Veteran's hearing loss was listed on his 1991 application for Social Security Administration (SSA) disability benefits, but benefits were awarded primarily for unrelated disorders.  

The Veteran was afforded a VA examination in September 2008.  At that time, the examiner noted the Veteran's complaints of hearing loss since 1954.  The examiner further noted the Veteran's military occupation as an aircraft mechanic, without hearing protection, and post-service occupation as a policeman with approximately 25 years history of firearm exposure, with hearing protection.  The examiner also notes the Veteran's period of in-service hospitalization for rheumatoid arthritis where he took excessive amounts of aspirin for the pain.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but did not render an opinion with regard to etiology.

The examiner provided an addendum to the examination in December 2008 opining the Veteran's current hearing loss was "less likely than not" related to his military service.  Specifically, the examiner opined noise-induced hearing loss usually occurs at the time of the exposure and since hearing was found to be within normal limits bilaterally at the time of military separation, the examiner opined the Veteran's current hearing loss was not likely related to in-service acoustic trauma.  

The claim was previously remanded by the Board in light of the holding in Hensley, which indicates even if hearing loss within the definition of 38 C.F.R. §3.385 is not found in service, an examiner must still consider whether any acoustic threshold shift in service is indicative of military-induced hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding the threshold for normal hearing is from 0 to 20 decibels, but higher threshold levels still indicate some degree of hearing loss).

The Veteran was afforded a new VA audiological examination in August 2011.  The examiner at that time noted the Veteran never received an audiometric evaluation on entrance into the military.  Rather, the 1953 entrance examination merely notes a normal (15/15) whisper test.  For that reason, the examiner concluded it would be speculative to decipher whether the Veteran incurred any positive hearing threshold shift occurred during military service.  Even so, the examiner opined the Veteran's current bilateral sensorineural hearing loss was not at least as likely as not related to in-service noise exposure because the Veteran had a long history of civilian occupational noise exposure and the service treatment records indicate normal hearing in both ears in 1955.  

The Board finds the 2011 examiner's opinion persuasive. The conclusion is based on specific clinical tests and findings, and a complete review of the C-file, including the Veteran's service treatment records and the Veteran's own contentions.  Also compelling, no medical professional has ever linked the Veteran's current hearing loss to his military service. 

The Board has considered the Veteran's statements with regard to hearing difficulties.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that, in general, lay evidence presented by a veteran concerning his continuity of symptoms after service is credible regardless of the lack of contemporaneous medical evidence unless proved otherwise. 

In this case, the Veteran told his private audiologist he did not have significant hearing loss until a few years prior to his retirement as a police officer in 1991.  It would not be credible then for him to now say that he has had hearing loss since service, as he noted during his September 2008 VA examination.  Such statements are markedly in conflict.  Id.

The Board does not doubt that the Veteran is competent to observe some diminishment in auditory acuity.  As indicated above, however, a diagnosis of a hearing loss disability requires the testing thresholds shown by 38 C.F.R. § 3.385.  Competent evidence that such thresholds have been met must be provided by an audiologist or other specialist with training and credentials that the Veteran has not been shown to possess in any way.  As such, his observations do not constitute competent evidence as to the question of the presence and date of onset of a disability, which is the fundamental question before the Board at this time.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In this case, the objective evidence shows the Veteran entered and left the military with hearing within normal limits and was not diagnosed with hearing loss until decades later.  While the Board does not doubt the Veteran was exposed to acoustic trauma in the military, the most persuasive and competent medical evidence in this case finds a link unlikely between the Veteran's current hearing loss (diagnosed decades after service) and his in-service acoustic trauma (which did not show any immediate hearing loss at the time).  For these reasons, service connection must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is denied.


REMAND

The Veteran claims his rheumatoid arthritis, which affects numerous joints, has worsened to the point where he can barely sit, walk or lay down for more than a few minutes.  The Veteran further claims his headaches and gastrointestinal problems began in the military shortly, but worsened through time in part due to the medications taken through the years for his rheumatoid arthritis.

The Veteran served in the military from January 1953 to October 1959, and was medically treated for rheumatoid arthritis of multiple joints from July 1955 until his medical retirement in October 1959.  The Veteran's service treatment records indicate the Veteran took approximately 15 aspirin a day to treat his rheumatoid arthritis and complained of gastrointestinal pain.  Private physicians indicate complaints of headaches starting in 1961, shortly after service.

After service, the Veteran worked as a policeman until 1991, when he medically retired because of his physical disabilities.  The Veteran claims his unemployability is mainly attributable to his rheumatoid arthritis.

Service Connection (Headaches and Gastrointestinal (GI) Disorders)

As explained above, the Veteran claims his GI symptoms and headaches began in service and were aggravated by the medications he takes for his service-connected rheumatoid arthritis.

The Board previously remanded these claims in July 2011, in part, to afford the Veteran appropriate VA examinations to determine whether the Veteran's headaches or any found GI disorder was directly due to his military service or caused or aggravated by his service-connected rheumatoid arthritis.  See 38 U.S.C. § 5103A(d) (2002); 38 C.F.R. § 3.310(a)(2)(b) (2011) (stating that service connection on a secondary basis may be established by a showing that the current disability was either caused by or aggravated by a service-connected disability); Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (requiring the VA to investigate all possible in-service causes of a veteran's current disability, including those unknown to the veteran). 

The Veteran was afforded a VA examination in August 2011, where the examiner diagnosed the Veteran with tension headaches, gastroesophageal reflux disorder (GERD) and status-post inguinal hernia.  The examiner opined that none of these diagnoses were "caused by or related to service or service connected condition."  The examiner, however, did not render an opinion as to whether any found condition was "aggravated by" the Veteran's service-connected rheumatoid arthritis beyond the natural progression of the disease.  For these reasons, the Board finds the VA examiner's opinion inadequate and not compliant with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  New VA examinations are indicated.

Rheumatoid Arthritis and TDIU

These claims are complicated because in addition to the Veteran's rheumatoid arthritis, the Veteran has also been diagnosed with osteoarthritis, degenerative joint disease, fibromyalgia and fibrositis.  The Veteran was in major motor vehicle accidents (MVAs) after service in the 1980s, further causing joint impairment.  Doctors throughout time have differed in opinion as to whether the Veteran's rheumatoid arthritis is "active."  Indeed, the Veteran is currently receiving Social Security Administration (SSA) disability benefits for severe degenerative disc disease and fibromyalgia, but not for rheumatoid arthritis.

The Veteran was afforded VA examinations specifically for his rheumatoid arthritis in July 2005, July 2007, and August 2011.  

The July 2005 VA examiner found no evidence of active rheumatoid arthritis.  Rather, the examiner diagnosed the Veteran with "polyarthritis" and degenerative joint disease.  VA outpatient treatment records, specifically dated in April 2006 further indicated no clear evidence of active rheumatoid arthritis, but rather diagnosed the Veteran with polymalgia rheumatic, scoliosis, osteoarthritis, degenerative disc disease and osteoporosis.  

In July 2007, in contrast, the examiner did opine as finding evidence consistent with active rheumatoid arthritis.

Most recently, in August 2011, the VA examiner found no clear evidence of active rheumatoid arthritis and merely diagnosed rheumatoid arthritis by history, finding mild limitations attributable to rheumatoid arthritis.  The examiner also diagnosed the Veteran with osteoarthritis and degenerative joint disease, both of which were opined to be unrelated to service or any service-connected condition.  

The August 2011 VA examiner thoroughly examined the Veteran's bilateral hands, wrists, forearms, elbows, ankles, knees, lower legs, feet and hips detailing range of motion findings, pain, flare-ups and other complaints.  The examiner noted the Veteran used a walker on a regular basis.  The examination, however, is ambiguous as to what manifestations found are specifically attributable to the Veteran's rheumatoid arthritis, versus the other unrelated diagnoses.  

As explained above, there is also conflicting evidence whether the Veteran's rheumatoid arthritis is "active."  For these reasons, a new VA examination is warranted to resolve the conflicting medical evidence. 

Regarding the claim for TDIU, the Board finds the issue inextricably intertwined with the remaining issues.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such the claim of TDIU must be readjudicated once all other development has been completed.

The RO should also take this opportunity to obtain any and all missing private treatment records and VA outpatient treatment records from May 2010 to the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his rheumatoid arthritis, headaches or GI disorder(s).  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for VA medical records dated from May 2010 to the present.

2.  After obtaining the above records, to the extent available, schedule the Veteran for appropriate examinations to determine the nature and likely etiology of his headaches and of any gastrointestinal disorder(s) found, specifically:

* Whether the Veteran's headaches and/or gastrointestinal disorder(s) are at least as likely as not (50% probability or higher) directly attributable to his military service, to include in-service treatment for gastrointestinal complaints, the in-service excessive aspirin use or any other incident of his military service; or 
* Whether the Veteran's headaches and/or gastrointestinal disorder(s) are at least as likely as not (50% probability or higher) caused or aggravated by his service-connected rheumatoid arthritis, to include medications taken in connection with rheumatoid arthritis.  

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of prior VA examinations. 
 
3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a VA examination with a specialist familiar with rheumatoid diseases.  for his service-connected rheumatoid arthritis.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination, to include a copy of this Remand.  Any testing deemed necessary, including x-rays, should be performed.  

All pertinent pathology associated with the service connected rheumatoid arthritis should be noted in the examination report.  For any neurological impairment found on examination to be associated with the service connected disability, the examiner should specifically state the affected nerve(s) and impairment level (e.g., mild, moderate, moderately severe, severe).  

The examiner is also asked to provide an opinion of whether there is objective evidence of "active" rheumatoid arthritis in light of all the medical evidence available at that time.  If active rheumatoid arthritis is not found the examiner is asked to describe any clinically evident residuals specifically attributable to rheumatoid arthritis (versus other unrelated conditions) to include limitation of joint motion and ankylosis.  

The examiner must address whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with rheumatoid arthritis or residuals thereof, to include hand, tarsal, and ankle joints, as well as knees, hips and elbows.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  The examining physician must indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  Functional loss in terms of any additional loss of motion and in terms of the effects of disability upon the person's ordinary activity must be addressed.

The examiner must address whether the Veteran has symptoms of weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.

The examiner is specifically asked to clarify whether any found joint abnormalities are attributable to rheumatoid arthritis versus other rendered diagnoses, to include fibromyalgia, degenerative disc disease, osteoarthritis and osteoporosis.  

The examiner should provide an opinion as to the overall effect, if any, the Veteran's service-connected disabilities have on his ability to obtain and retain employment; that is, whether it would preclude an average person from obtaining, or retaining, substantially gainful employment.  

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

4.  Thereafter, readjudicate the Veteran's claims, including the claim for TDIU.  If any benefit sought on appeal remains denied, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


